Citation Nr: 1648316	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  10-25 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right and left knee disabilities, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1999 to April 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record (it contains multiple transcription errors, however none is critical).  In June 2015, December 2015, and July 2016, this matter was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic disability of either knee is not shown to have been manifested in service; arthritis of a knee was not manifested in the first postservice year; and any current knee disability is not shown to be related to the Veteran's service or to have been caused or aggravated by his service-connected low back disability.  


CONCLUSION OF LAW

Service connection for right and left knee disabilities is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran has been advised of VA's duties to notify and assist in the development of his claim. Although the initial May 2009 VCAA notice letter was returned as undeliverable and complete VCAA notice was not provided to the Veteran prior to the initial adjudication in this matter, the claim was readjudicated after all essential notice was given, including by a January 2014 Statement of the Case (SOC), October 2015 Supplemental SOC (SSOC), and January 2016 SSOC.  He had ample opportunity to respond and supplement the record, and is not prejudiced by any technical notice defect that may have occurred earlier, nor has he alleged otherwise.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the March 2015 hearing, the undersigned identified the issue on appeal, explained the evidence needed to substantiate the claim (including for secondary service connection), suggested evidence that could be submitted to substantiate the claim, and identified development to be completed.  After the hearing the case was remanded three times for additional development.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs), postservice treatment records, and Social Security Administration (SSA) records have been secured.  As there is indication in the record that the Veteran is homeless, the June 2015 Board remand directed the AOJ to verify his current mailing address, including following the procedures to notify homeless veterans as found at 38 CFR § 1.710.  He was afforded VA examinations in September 2015 and January 2016 (including a separate January 2016 addendum opinion).  In July 2016, the Board remanded the claim for additional development, including specifically for an additional medical examination.  He was notified by letter of an August 2016 VA examination scheduled to assess his bilateral knee disability, but failed to report (without good cause).  The notice letter was mailed to the address identified by the Veteran in March and October 2015 correspondence as his mailing address.  Notably, the notice letter sent has not been returned as undeliverable, nor has the Veteran informed VA of a different mailing address.  The AOJ's efforts to assist the Veteran have exceeded the ordinary measures mandated.  The duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate to the full extent in the development of his claim. See Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  As he has failed without presenting good cause to report for an examination scheduled in conjunction with an original compensation claim, the Board must proceed with an adjudication of this matter based on the evidence in the record.  See 38 C.F.R. § 3.655(b).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.      

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the claimed disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's STRs are silent for complaints, treatment, or diagnoses pertaining to his knees.  An April 1999 STR notes complaints of upper back pain; he did not report knee pain.  A March 2000 STR notes complaints of back pain since basic training when he fell from a rope; he did not report knee pain.  A September 2000 medical examination report notes normal lower extremities (strength and range of motion); the Veteran reported nocturnal leg cramps, but denied broken bones, swollen or painful joints, arthritis, and "trick" or locked knees.  A November 2000 'Memorandum for record' by the Veteran notes back pain since a fall in service, but does not mention his knees.  A November 2000 medical record (for Medical Evaluation Board purposes) notes complaints of back pain. On examination, the Veteran's lower extremities had full 5/5 muscle strength and sensation to light touch throughout.  A February 2001 Physical Evaluation Board record notes chronic low back pain sustained in an April 1999 fall, but does not mention the Veteran's knees.  

The first postservice record pertaining to knee pain is a February 2006 report of physical examination for SSA purposes noting complaints of intermittent right knee (and low back) pain since an injury in service.  Range of motion testing for both knees was within normal limits.  On examination, strength, sensation, and deep tendon reflexes were normal in both lower extremities; tandem gait was intact.  

A December 2007 clinical record notes a complaint of left knee pain since the fall in service.  A January 2008 MRI showed a mucinous degenerative meniscal tear.  On February 14, 2008, the Veteran underwent left knee arthroscopy with partial medial and lateral meniscus debridement.  A March 2008 clinical record notes the Veteran's report that his left knee has improved, but that his right knee has mild pain since the surgery.  On examination, the left knee wounds were well-healed; the right knee showed full range of motion, was stable to all stresses, and was not tender to palpation.

A May 2011 SSA application notes complaints of back and knee pain.  A July 2011 report of physical examination for SSA purposes notes that the Veteran had normal gait and station.  Active range of motion was within normal limits.  He could tandem walk, walk on his heels and toes, and squat and rise unassisted without difficulty.  Neither knee was deformed, tender, or swollen.      

An April 2012 private emergency room record notes complaints of right knee pain and swelling after sliding into a base playing baseball.  Examination found no ligamentous instability; x-rays were unrevealing; range of motion was slightly limited by pain.  The diagnosis was internal derangement of the knee.  He was provided ibuprofen, a knee immobilizer, and information regarding knee sprains.  VA treatment records two weeks later note continued complaints of right knee pain.  The Veteran stated that he did not want another x-ray and declined additional medication and crutches.  The assessment was a right knee contusion.

At the March 2015 Board hearing, the Veteran expressed his belief that his claimed bilateral knee disability is related to his (now service-connected) low back disability.  He testified that when he fell in service, his "spine shifted" and "that's what messed up [his] knees..."
On September 2015 VA examination, the Veteran reported left knee pain since a fall in service.  The examiner noted that there were no complaints or treatment relating to the Veteran's knees in his STRs.  On examination, the Veteran had a normal reciprocal gait pattern and displayed no difficulty walking on his toes, heels, squatting, or tandem walking, although he reported pain.  Range of motion was full for both knees and there were no signs of instability.  Motor strength, sensation, and reflexes were normal.  Based on physical examination, interview of the Veteran, and review of the file, the examiner noted a January 2008 diagnosis of left knee strain and left knee degenerative medial meniscus, but concluded that the Veteran had a normal neuromuscular examination.  He opined, "I do not believe it is at least as likely as not (a 50% or greater probability) that the knee disability is related to the veteran's military service and injuries therein, to specifically include an April 1999 fall (when he sustained a back injury, received subsequent treatment in service, was placed on profile, and later was found physically unfit for service)."  The examiner explained that there were no complaints related to the knees in service, and that the Veteran was not able to describe or document any specific continuity of care for a knee condition from 1999 until 2008.  

In December 2015 the Board remanded this matter for an advisory medical opinion.  On January 2016 VA examination, the examiner noted diagnoses of a bilateral knee strain in 1999 and left knee osteoarthritis in 2008.  An opinion regarding the etiology of the disability was not provided.  [As was noted in the Board's July 2016 remand, the examiner also did not identify the record on which the diagnosis of a 1999 bilateral knee strain was based, and on close review of the record, the Board could not locate any such record.]

In a subsequent January 2016 advisory medical opinion (found in "Virtual VA"), the Chief of Surgery at the Hines VA hospital (different than the January 2016 examiner), noted that he reviewed the Veteran's file in detail.  He opined that the Veteran's knee condition is not secondary to his low back degenerative joint disease (DJD) or aggravated by his low back condition.  He explained that there is no evidence of a knee injury in service and that the Veteran's knee complaints began many years after separation from service.  He also explained that the Veteran's low back DJD "does not cause unusual, excess stress on either knee."  He did not, however, identify the etiology considered more likely. 

In July 2016, the Board remanded the claim to ascertain the etiology considered more likely, and for a medical explanation to reconcile the April 2012 clinical record (which noted a right knee injury while playing baseball) and VA examination findings of a normal right knee.  As noted above, the Veteran failed to report for the scheduled examination.   

Analysis

As is noted above, there is conflicting medical evidence as to whether the Veteran currently has (or at any time during the appeal period has had) a chronic disability of either knee; the September 2015 VA examination report notes a normal neuromuscular examination, while the January 2016 VA examiner diagnosed a bilateral knee strain (in 1999) and left knee osteoarthritis (in 2008).  Assuming for the purpose of this decision only that the Veteran has diagnoses of right and left knee disabilities, the Board turns its focus to the question of whether such disability is shown to have had its onset during service or may otherwise be etiologically linked to service (or found to be secondary to a service-connected disability).

The Veteran's STRs do not show complaints, treatment, or diagnoses pertaining to his knees.  While he reported back pain following an April 1999 fall in service, he did not report knee pain at the time.  He denied knee difficulties and arthritis in September 2000 and did not report knee pain in a November 2000 'Memorandum for record' which he proactively submitted.  His lower extremities were normal on November 2000 medical examination.  The first clinical record noting complaints of knee pain following service is in February 2006, nearly five years after his separation from service.  Postservice continuity of symptoms is not shown.  Accordingly, service connection for right and left knee disabilities on the basis that such became manifest in service and persisted thereafter, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a)) is not warranted. 

The Board acknowledges that lay evidence concerning symptoms during and after service may be competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Veteran's accounts of continuous symptomatology since the April 1999 fall in service are inconsistent with the contemporaneous clinical findings and his own memorandum submitted in service; and are deemed not credible.

There is no competent evidence in the record that shows or suggests a knee disability may (somehow otherwise) be related to his service.  To the extent that he asserts his bilateral knee disability is directly related to service or secondary to his service-connected low back disability, the Board notes that in the absence of evidence of onset in service and continuity of complaints thereafter, the etiology of a knee disability first noted years postservice is a medical question.  Because he is a layperson, the Veteran lacks the expertise to offer a probative opinion in this matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  (He has not submitted any medical opinion or medical literature in support of his claim.)         

The only competent (medical) evidence in the record regarding the etiology of the Veteran's right and left knee disabilities is the September 2015 VA examiner's opinion that any knee disability is less likely than not related directly to the Veteran's military service and injuries therein, to specifically include an April 1999 fall, and the January 2016 addendum opinion (by a VA Chief of Surgery) that the Veteran's knee condition is not secondary to, or aggravated by, his low back DJD/condition.  As noted above, the Board acknowledges a January 2016 examiner's notation of a 1999 bilateral knee strain; but the examiner did not identify the documentation of such injury, explain the basis for the diagnosis, or provide a nexus opinion.  Accordingly, the Board finds the January 2016 VA examiner's report to be based on an inaccurate factual premise and inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As is noted above, for the purpose of the analysis herein it is assumed that the Veteran has diagnoses of left and right knee disabilities.   

The Board remanded this matter in July 2016 for an examination to ascertain the nature and likely etiology of any knee disability and to reconcile inconsistencies in the factual record.  He failed (without good cause) to report for the scheduled examination, and further development of critical medical evidence is therefore not possible.

The only competent evidence in the record regarding the etiology of the Veteran's right and left knee disabilities, both under direct and secondary service connection theories of entitlement, is against the claim.  Because there is no competent evidence to the contrary, the Board finds the most probative (albeit not optimal) evidence is against the Veteran's claim.  Therefore, the preponderance of the evidence is against the claim.  Accordingly, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for right and left knee disabilities, to include as secondary to a service-connected low back disability, is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


